Bhodes, J., concurring specially:
I find nothing in the Consolidation Act authorizing the Board of Supervisors to pass an appropriation order or ordinance—an order or ordinance in the nature of an Appropriation Act of the General Assembly, by which certain sums of money are set apart in the Treasury for the payment of demands not then allowed or audited, such as the General Appropriation Act for-*132the two fiscal years succeeding the passage of the act. The Consolidation Act provides for the apportionment of the funds in the treasury, and no order in the nature of an Appropriation Act is necessary. The sixty-eighth section, in providing that “ every ordinance or resolution of the Board of Supervisors providing for * * * the expenditure of public moneys (except for sums less than $500) * * * shall after its introduction in the Board be published,” etc., relates, as I construe those words, to the appropriation of specific sums of money for the demands which have been allowed or are allowed by the ordinance itself. The case does not show the passage of an order of that character, and therefore, as I construe the act, there has been no valid appropriation of money for the payment of the plaintiff’s demand.
It was stated at the argument that the practice of the Board is in accordance with authorization No. 1132; but if it is not authorized by the statute defining the powers of the Board, it is erroneous, and such orders are void.
For these reasons, in addition to those stated in the opinion of Mr. Justice McKinstry, I concur in the judgment.
Mr. Chief Justice Wallace, having been of counsel for the City and County of San Francisco in the litigation between it and the water company, declined to express an opinion in this •case.